UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7409

BRANDON A. WILLIAMS,

                       Plaintiff – Appellant,

            v.

ALBERT J.    DEANGELIS,   Police   Officer/Detective;    PAMELA   M.
O'HAGAN,

                       Defendants – Appellees,

            and

VIRGINIA BEACH POLICE DEPARTMENT; SERGEANT JOHNSON,

                       Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-00824-LMB-TRJ)


Submitted:   February 9, 2012               Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Williams, Appellant Pro Se. Samuel Lawrence Dumville,
NORRIS & ST. CLAIR, P.C., Virginia Beach, Virginia; Michael
Beverly, CITY ATTORNEY’S OFFICE, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brandon A. Williams appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the court’s denial of his 42 U.S.C. § 1983 (2006) complaint or

for a delayed appeal.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district     court.             Williams     v.     DeAngelis,     No.

1:07-cv-00824-LMB-TRJ (E.D. Va. Oct. 7, 2011).                   We dispense with

oral    argument   because      the    facts    and     legal    contentions    are

adequately    presented    in    the    materials       before    the   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2